F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                                APR 2 1999
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 JESSE L. GARCIA,

               Petitioner - Appellant,

          v.                                                No. 98-2276
                                                    (D. Ct. No. CIV-98-442-JC)
 TIM LEMASTER, Warden, New                                  (D. N. Mex.)
 Mexico State Penitentiary;
 ATTORNEY GENERAL FOR THE
 STATE OF NEW MEXICO,

               Respondents - Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

      This pro se appeal is from an order of the district court adopting the Report



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
and Recommendations of the magistrate judge dismissing Jesse Garcia’s petition

for a writ of habeas corpus brought pursuant to 28 U.S.C. § 2254. Petitioner

claims that the district court erred in dismissing his petition because his

constitutional rights were violated when he was forced to appear for trial in prison

garb, was convicted on insufficient evidence, and received ineffective assistance

of counsel at trial. The district court refused to grant a certificate of appealability

but granted petitioner’s motion to proceed on appeal in forma pauperis. We

decline to grant a certificate of appealability.

      Petitioner in this matter was convicted of battery on a police officer and

found to be a habitual offender. He was sentenced to a total of nine and one-half

years, to run consecutively with a previously imposed 20 year sentence. In a

petition for a writ of habeas corpus brought pursuant to 28 U.S.C. § 2254,

petitioner claims that his rights protected by the Sixth and Fourteenth

Amendments to the United States Constitution were violated when authorities

forced him to appear at trial in prison clothing. He further argues that his

convictions were not supported by sufficient evidence and that his trial counsel

was ineffective.

      Petitioner correctly alleges that a state cannot, consistent with the

Fourteenth Amendment, compel an accused to stand trial before a jury while

dressed in identifiable prison clothing. See Estelle v. Williams, 425 U.S. 501,


                                          -2-
512 (1976). In this case, the New Mexico Court of Appeals found that Mr. Garcia

appeared at trial in a dark green shirt and dark green trousers provided by the

Department of Corrections and that the calendar notice in that court did not

contain anything to indicate that these clothes were provided by the Department

of Corrections or otherwise identifiable as prison clothing. Although petitioner

here claims that his shirt had his name, “Garcia,” stamped on it, he does not

otherwise contest the factual findings of the New Mexico Court of Appeals that

the clothes were not identifiable as prison clothing. We agree with the magistrate

judge that petitioner has failed to establish that he was forced to wear identifiable

prison clothing at trial, in violation of his constitutional rights. See United States

v. Forrest, 623 F.2d 1107, 1116 (5th Cir. 1980) (finding khaki prison clothing

with a laundry number stenciled above the left rear pants pocket was not

identifiable as prison clothing).

      As his second ground for appeal, petitioner claims that his conviction was

based on insufficient evidence. The record in the New Mexico courts contains a

clear factual basis through the testimony of Deputy Wike. This claim for relief is

without merit.

      Finally, petitioner asserts that he received ineffective assistance of counsel

at trial, but he asserts no factual basis for this claim. He makes only a bare

statement that his attorney failed to investigate fully the facts of his case.


                                          -3-
Conclusory allegations alone are insufficient to state a valid claim. See, e.g., Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Petitioner’s ineffective

assistance of counsel claim therefore fails.

      After reviewing all of the filings and documents in this case, this panel

concludes that none of the claims raised in petitioner’s appeal have merit. We

decline to grant a certificate of appealability.

                                         ENTERED FOR THE COURT,



                                         Deanell Reece Tacha
                                         Circuit Judge




                                          -4-